DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/13/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner. 

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawing Objections
The drawings are objected to because Figures 1, 2, 3A-B, and 4A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 
The objection to the drawings will not be held in abeyance.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance. 
The primary reason for allowance of claims 1 - 6 is the prior art made of record neither shows or discloses the claim language found in claim 1, for a lidar sensor comprising: 
a driving motor, an entire portion of the driving motor covered under an inclined surface  of a scan mirror having an opened bottom surface and an A-shaped cross-section, wherein a rotating shaft of the driving motor is connected to a bottom of a backing surface disposed under the inclined surface; and
a magnet disposed at a bottom of one or more of the backing surface and a support surface which are connected to the inclined surface of the scan mirror.

Most notably, for a lidar sensor, father comprising a hall sensor disposed at a bottom surface of the lidar sensor in a location corresponding to a position of the magnet, in combination with all of the other claim limitations presented, in total.

The primary reason for allowance of claims 7 - 11 is the prior art made of record neither shows or discloses the claim language found in claim 7, for a control method of a lidar sensor, comprising the steps of: 
detecting, by a control unit of the lidar sensor, a sensing signal indicating a reference position of a scan mirror;
resetting, by the control unit, a current position information to the reference position, when the sensing signal is detected;
performing, by the control unit, a laser scan while rotating the scan mirror at a designated velocity; and
calculating, by the control unit, an angle at which the scan mirror is rotated, based on a  rotational velocity and time from the reference position.

Most notably, for a control method of a lidar sensor, further comprising the steps of: 
checking, by the control unit, whether the calculated angle reaches a designated scan  angle; 
continuously performing, by the control unit, the laser scan and the step for calculating  the scan angle, while rotating the scan mirror at a designated velocity, until the calculated angle reaches the designated scan angle; and 
performing, by the control unit, the laser scan in a scan region, and ending the laser scan in anon-scan region, based on the calculated scan angle,
in combination with all of the other claim limitations presented, in total.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to drawings, as presented in paragraph 4, above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARREN K FENWICK whose telephone number is (571)270-3040. The examiner can normally be reached 10:30 AM to 7:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
WKF